                                                                                                767 Fifth Avenue
                                                                                        New York, NY 10153-0119
BY ECF AND EMAIL                                                                             +1 212 310 8000 tel
                                                                                             +1 212 310 8007 fax

                                                                                          Theodore E. Tsekerides
                                                                                                 +1 (212) 310-8218
December 6, 2019                                                                     theodore.tsekerides@weil.com




Hon. Dennis Montali
United States Bankruptcy Judge
450 Golden Gate Avenue, 16th Floor
San Francisco, CA 94102


Re: Consolidated Postpetition Interest Briefing

Dear Judge Montali:

       PG&E Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the “Utility”), as
debtors and debtors in possession (collectively, “PG&E” or the “Debtors”), submit this letter in response
to the Creditor Group’s December 5, 2019 letter to this Court, ECF No. 5003 (the “Creditor Group
Letter”). As an initial matter, the Creditor Group Letter violates Local Bankruptcy Rule 9013-1(e) and
should be disregarded as improper supplemental argument. To the extent the Court considers the Creditor
Group Letter, the Debtors offer the following, brief response for the Court’s consideration.

        As your Honor is aware, on November 26, 2019, the Fifth Circuit withdrew and substituted its
prior decision in Ultra Petroleum Corp. v. Ad Hoc Comm. of Unsecured Creditors of Ultra Res., Inc. (In
re Ultra Petroleum Corp.), 913 F.3d 533, 546 (5th Cir. 2019) (“Ultra I”), with a new opinion, Ultra
Petroleum Corp. v. Ad Hoc Comm. of Unsecured Creditors of Ultra Res., Inc. (In re Ultra Petroleum
Corp.), 2019 WL 6318074 (5th Cir. Nov. 26, 2019) (“Ultra II”). Ultra II was issued four days after the
Creditor Group and Debtors submitted briefing to this Court on the issue of what rate of postpetition
interest is payable to an unsecured creditor in a solvent-debtor chapter 11 case in this Circuit. Ultra II, a
Fifth Circuit decision, provides no basis for this Court to depart from In re Cardelucci, 285 F.3d 1231,
1233 (9th Cir. 2002), the controlling precedent in the Ninth Circuit on this question, in which the Ninth
Circuit unambiguously held that no rate other than the federal judgment rate is payable on unsecured
claims in a solvent-debtor chapter 11 case.

        As the Debtors have set forth in their pleadings, this Court is bound by the Ninth Circuit’s holding
in Cardelucci. See Brief Regarding Applicable Rate of Postpetition Interest, ECF No. 4624 and Brief in
Opposition to Consolidated Opening Brief of Unsecured Creditors, ECF No. 4849 (the “Debtors’
Briefs”). Any decision from any other Circuit, even if relevant, is simply not binding on this Court. In
any event, nothing in the Fifth Circuit’s opinion in Ultra II calls into question Cardelucci’s binding
precedent. In fact, Ultra II expressed “no view” on the postpetition interest rate payable to unsecured
creditors. Ultra II, 2019 WL 6318074, at *6 n.2.




   Case: 19-30088       Doc# 5018       Filed: 12/06/19     Entered: 12/06/19 16:13:47          Page 1 of
                                                     3
Hon. Dennis Montali
December 6, 2019
Page 2




        The Debtors referenced Ultra I in opposition to the Creditor Group’s briefing to make it clear that
a debtor’s plan does not impair a creditor’s rights where those rights do not exist under the Bankruptcy
Code in the first instance. See Debtors’ Op. 8, 14. Notably, the Fifth Circuit affirmed this principle in
Ultra II:

         Section 1124(1) says “a class of claims or interests” is not impaired if “the plan . . . leaves
         unaltered the [claimant’s] legal, equitable, and contractual rights.” . . . The plain text of
         § 1124(1) requires that “the plan” do the altering. We therefore hold a creditor is impaired
         under § 1124(1) only if “the plan” itself alters a claimant’s “legal, equitable, [or]
         contractual rights.”

Ultra II, 2019 WL 6318074 at *3.

         The Creditor Group nonetheless suggests that the Fifth Circuit’s passing comments at the end of
Ultra II, which are dicta, support their argument for receiving interest at contractual or state law rates.
Specifically, the Creditor Group relies on footnote 2 in Ultra II, in which the Fifth Circuit notes that
“[w]hile we express no view on the matter, it is possible a bankruptcy court’s equitable power to enforce
the solvent-debtor exception is moored in 11 U.S.C. § 1124’s command that a ‘plan leave[ ] unaltered
. . . equitable . . . rights.’” Ultra II, 2019 WL 6318074, at *6, n. 2 (emphasis added). But the Creditor
Group Letter ignores the preceding sentence in footnote 2 of Ultra II, where the Fifth Circuit states: “Of
course, we follow the Supreme Court’s command that any ‘equitable powers [that] remain in the
bankruptcy courts must and can only be exercised within the confines of the Bankruptcy Code.’” Id.
(quoting Law v. Siegel, 571 U.S. 415, 421 (2014)) (emphasis added). Cardelucci unambiguously held
that section 726(a)(5) of the Bankruptcy Code defines the rate of interest payable to unsecured creditors
in a solvent debtor case. Finally, as explained in the Debtors’ Briefs, the Ninth Circuit weighed any
equitable considerations in Cardelucci and found that no rate other than the federal judgment rate
applies in a solvent debtor case. Debtors’ Op. 12.

Respectfully Submitted,

/s/ Theodore E. Tsekerides


Theodore E. Tsekerides


cc:      Thomas Kreller (tkreller@milbank.com)
         David Feldman (dfeldman@gibsondunn.com)
         Aram Ordubegian (aram.ordubegian@arentfox.com)
         Ashley Vinson Crawford (avcrawford@akingump.com)
         Timothy Graulich (timothy.graulich@davispolk.com)
         Mark A. Speiser (mspeiser@stroock.com)



      Case: 19-30088      Doc# 5018      Filed: 12/06/19      Entered: 12/06/19 16:13:47         Page 2 of
                                                      3
Hon. Dennis Montali
December 6, 2019
Page 3




      Cecily Dumas (cdumas@bakerlaw.com)
      Mark Speiser (mspeiser@stroock.com)
      Timothy Graulich (timothy.graulich@davispolk.com)
      Bruce Bennett (bbennett@jonesday.com)




  Case: 19-30088      Doc# 5018   Filed: 12/06/19   Entered: 12/06/19 16:13:47   Page 3 of
                                               3
